DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-15 in the reply filed on April 18, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden in searching all pending claims.  This is not found persuasive because, as pointed out in the Restriction Requirement, the identified distinctions between the two groupings of claims require a different field of search.  As noted in the Restriction Requirement, the processes of independent claims 1 and 16 appear to be directed toward distinct processes, involving distinct steps that ultimately result in the formation of distinct products (see claims).  The Group I process focuses on the formation of primary particles, whereas the Group II process results in first primary particles being formed and subsequent agglomeration of said particles, which are noted to be distinct from the primary particles of the Group I process.  All of which has already been pointed out.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 18, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (KR 20160038984; note that the references below are made to the English Translation submitted by Applicant with the October 27, 2020 IDS).  
Claim 1 is directed toward a lithiated transition metal oxide particle.  While the claims are not considered to be limited to Applicant’s intended use of said metal oxide particles, it is worth noting, at least for the purpose of identifying related prior art, that the claimed materials are intended to be “electrochemically active materials suitable for use in primary or secondary batteries” (par. 2, as filed).  
Regarding claim 1, Son teaches a process of making a positive electrode active material for a lithium secondary battery by mixing lithium hydroxide, potassium ion salts, and a precursor and subsequent heating of said mixture (title and abstract).  Regarding claims 12, 14, and 15, and further regarding claim 1, Son teaches that the heat treatment step takes place from 400-1,000°C in an oxygen atmosphere for a total of 24 hours (page 6/lines 230-235).  The overlapping ranges constitute prima facie obviousness.  The resultant precipitate from the process of Son is expected to include primary particles having a grain size, noting that Son teaches a process that is substantially identical to that of instant claim 1.  
Regarding claim 8 and further regarding the transition metal precursor of claim 1, Son teaches that the precursor may comprise ions of nickel, cobalt, or manganese (page. 3/lines 109-110 and 115-116).  
Regarding the processing additive of claim 2, Son teaches that KOH and/or K2CO3 may be used (page 6/lines 211-214).  
Regarding claim 6, Son teaches about 0.9-1.4 mol of lithium to 1 mol of the transition metal precursor (page 6/lines 215-217).  
Regarding claim 7, Son teaches that the potassium ion salt may be present from about 0.1~10 wt% (page 3/line 92).  
Regarding claim 9, Son teaches that the use of lithium hydroxide, as described above.  
Regarding claim 11, while Son does not expressly limit the apparatus used for the heat treatment, Son does teach a substantially identical time, temperature, and atmosphere, at least where the teaching of Son overlap those of the claimed invention.  As such, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize any conventionally known heating means capable of such a process step, including those instantly claimed, in order to carry out such heat treatment.  
Regarding claim 13, Son does not expressly identify the inherent crush strength of the active material.  However:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” see MPEP 2112.01.  

As Son teaches a process that is substantially identical to that of instant claim 1, the crush strength of the resultant material is likewise expected to be substantially identical, at least where the processes overlap.  

Claim(s) 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (KR 20160038984) as applied to claim 1 above, and further in view of Momo et al (US 2016/0248077).  
Son teaches a lithiated transition metal oxide particle according to instant claim 1, as shown above.  
While Son teaches a substantially identical process to that of claim 1, as shown above, Son does not expressly limit the size of the resultant primary particles (relating to instant claims 3 and 4) nor does Son teach further crushing of said particles (relating to instant claim 10).  
Momo, in a similar invention directed toward lithium-ion secondary batteries (abstract), teaches that, with regard to the positive electrode active material (heading between paragraphs 82 and 83), the average size of primary particles is preferably greater than or equal to 5 nm and less than or equal to 50 µm (par. 102).  Momo further teaches that the average diameter of the active material particles can be controlled by crushing, granulation, and classification by an appropriate means (par. 82).  
Regarding claims 3, 4, and 10, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to regulate the particle size of the active material of Son to be within conventional sizes, such as those taught by Momo, and via conventional means, if necessary, such as crushing, as also taught by Momo.  
Son does not expressly teach that the active materials are combined with a binder material.  
Momo teaches that the positive electrode active material layer may include a binder for increasing adhesion of active materials and the like (par. 104).  
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to mix the positive electrode active material of Son with a binder in order to improve the adhesion of the active materials in the formation of an electrode, as taught by Momo.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732